Order entered February 24, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00832-CR

                           ALONZO GRAYSON, JR., Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81500-2012

                                         ORDER
        The Court REINSTATES the appeal.

        On January 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 21, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the January 21, 2014 order requiring findings.

        We GRANT the February 21, 2014 motion and ORDER appellant’s brief filed as of the

date of this order.


                                                   /s/   DAVID EVANS
                                                         JUSTICE